       Case 4:19-cv-01261 Document 1 Filed on 04/06/19 in TXSD Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 LARRY CRAFT,                                    §
   Plaintiff,                                    §
                                                 §
 v                                               §        CIVIL ACTION NO. ___-cv-______
                                                 §
 HOUSTON ZOO, INC.,                              §
   Defendant.                                    §             JURY TRIAL DEMANDED

                PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND

        1.      Plaintiff, Larry Craft, brings this lawsuit against Defendant, The Houston Zoo.

                 I.      SUBJECT MATTER JURISDICTION AND VENUE

        2.      This Court has personal jurisdiction over Defendant based on both general and

specific jurisdiction.

        3.      The Court has subject matter jurisdiction over this case based on federal question

jurisdiction under the Americans with Disabilities Act of 1990 (“ADA”) and Age Discrimination

in Employment Act (“ADEA”). 28 U.S.C. § 1331.

        4.      Venue is proper in the Southern District of Texas, Houston Division because a

substantial portion of the events forming the basis of this suit occurred in this District. 28 U.S.C.§

1391(a).

                                         II.     PARTIES

        5.      Plaintiff, Larry Craft (“Craft” or “Plaintiff”), is an individual residing in League

City, Galveston County, Texas.

        6.      Defendant, Houston Zoo, Inc. (the “Zoo” or “Defendant”), is a domestic entity

doing business in Harris County, Texas. The Zoo’s stated principal place of business is 1513 N




                                                  1
      Case 4:19-cv-01261 Document 1 Filed on 04/06/19 in TXSD Page 2 of 7



Macgregor Dr. Houston, TX 77030-160. The Zoo can be served through its registered agent Lee

C Ehmke at 1513 Cambridge, Houston, Texas 77030.

                                         III.    FACTS

       7.      The Zoo hired Craft in May 20, 2013, as the Facilities Maintenance Manager and

during the Zoo’s second restructuring under Ron Pendergrass, the Zoo promoted Mr. Craft to

Preventative Maintenance Manager.

       8.      During his entire employment with Defendant Craft was over the age of 40.

       9.      Defendant employs more than twenty employees at its Houston location for each

working day during twenty or more calendar workweeks for each calendar year at issue here.

       10.     Craft was qualified for his job as a Preventive Maintenance Manager and has an

actual, perceived or record of disability that substantially limits a major life activity. He has a

disabled knee, which affects his ability to walk and climb.

       11.     In 2017, Craft requested and was granted leave under the FMLA for knee surgery

and physical therapy. He was out of work for a total left knee replacement from April 20, 2017,

through July 30, 2017, on approved FMLA leave.

       12.     He could perform my job duties when he returned to work, but some tasks, e.g.,

walking long distances and climbing a ladder were difficult. The Zoo was aware of these physical

limitations. For example, he gave the Zoo a doctor’s note (return to work permit) informing it that

he could not climb ladders.

       13.     When Craft returned to work, he was close to retirement.

       14.     During the time he was out for surgery, or around that time, the Zoo hired a new

CEO - Lee Ehmke and new COO of Facilities - Sheryl Kolasinski. Both Mr. Ehmke and Ms.

Kolasinski planned to terminate Craft because of his age, 65, and his disability, his disabled knee.




                                                 2
       Case 4:19-cv-01261 Document 1 Filed on 04/06/19 in TXSD Page 3 of 7



        15.     Also, during this time, or around this time, Mr. Ehmke and Ms. Kolasinski created

a new job description for Preventative Maintenance Manager to try and force Craft to quit his job.

But Craft takes great pride in his work, and he was within one year of retirement, but the constant

harassment made it hard to perform his work tasks.

        16.     Paul McAuley - the New Director of Zoo Maintenance - removed him from his

office and put him in a cubicle right outside of his office. Mr. McAuley also verbally abused and

taunted me because of my age and disability by saying things like: “who wants to quit their job so

I can get my budget down by $60,000?” Craft made $60,000. He made these comments (and others

similar to it) multiple times.

        17.     My employer made many offensive and derogatory comments about my age. It was

so severe that it resulted in my termination.

        18.     Craft notified the EEOC of the harassment and discrimination on August 9, 2018.

        19.     Craft’s employer, the Zoo, harassed and discriminated against him and retaliated

against him in violation of the Americans with Disabilities Act (“ADA”). Craft’s employer’s

harassment, discrimination, and retaliation affected a term and condition of his employment. The

Zoo fired him on August 10, 2018.

        20.     Craft’s employer, the Houston Zoo, harassed and discriminated against him and

retaliated against him because of his age in violation of the Age Discrimination in Employment

Act (“ADEA”). The Zoo’s harassment, discrimination, and retaliation affected a term and

condition of Craft’s employment. The Zoo fired Craft on August 10, 2018.

        21.     Mr. McAuley, Ms. Kolasinski, and the head of Human Resources fired Craft on

August 10, 2018. He was an exceptional employee at the Zoo.




                                                3
       Case 4:19-cv-01261 Document 1 Filed on 04/06/19 in TXSD Page 4 of 7



       22.     The Zoo’s stated reason for his termination is misconduct, but the Zoo never

disciplined him in any form or fashion. Misconduct is a false reason for his termination. The Zoo

terminated Craft and retaliated against him because of his age and disability.

 VI.     DISCRIMINATION AND HARASSMENT UNDER THE ADEA § 29 U.S.C. 621

       23.     Plaintiff incorporates all of the preceding paragraphs herein for all purposes.

       24.     Defendant’s actions as explained above constitute age discrimination under 42

U.S.C. § 2000e.

       25.     Plaintiff is a member of a protected class because he is over 40 years of age.

       26.     Defendant discriminated against Plaintiff because of his age.

       27.     Defendant harassed Plaintiff because of his age. The harassment was severe and

pervasive such that it led to creating a hostile work environment and the Zoo firing Craft.

       28.     Plaintiff suffered an adverse employment action because the Zoo fired him because

of his age.

       29.     Defendants’ actions caused Plaintiff to suffer damages.

                   VII.   DISABILITY DISCRIMINATION UNDER THE
                              ADA 42 U.S.C. § 12101 et seq.

       30.     Plaintiff incorporates all of the preceding paragraphs herein for all purposes.

       31.     Defendant’s actions as explained above constitute discrimination and wrongful

termination because of a disability under the ADA.

       32.     Because of Plaintiff’s knee surgery, he had a physical impairment that substantially

limits a major life activity, walking and climbing.

       33.     Plaintiff’s impairment qualifies as a disability within the meaning of the ADA, he

had a history of a disability, or was perceived by his employer as having a disability.




                                                 4
       Case 4:19-cv-01261 Document 1 Filed on 04/06/19 in TXSD Page 5 of 7



        34.    Plaintiff was able and qualified to perform the essential functions of his job with or

without reasonable accommodations.

        35.    Defendants had knowledge of his disability.

        36.    Defendants discriminated against Plaintiff because of his disability by firing him.

        37.    Plaintiff has suffered an adverse employment action because the Zoo fired him.

        38.    Defendants’ actions caused Plaintiff to suffer damages.

        39.    Defendants acted with malice or reckless disregard for Plaintiff.

                   VIII. RETALIATION UNDER THE ADEA AND ADA

        40.    Plaintiff incorporates all of the preceding paragraphs herein for all purposes.

        41.    Plaintiff is a person who is protected by the ADEA (he is over 40, he is 65) and the

ADA (he has a disability, walking and climbing, that affects a major life activity that the Zoo had

knowledge of, perceived, or a history of the disability).

        42.    Plaintiff complained to the EEOC about harassment and discrimination under the

ADA and ADEA on August 9, 2018.

        43.    Complaining to the EEOC about harassment and discrimination is a protected

activity.

        44.    Defendant terminated Plaintiff on August 10, 2018, in retaliation for complaining

to the EEOC about age and disability harassment and discrimination.

                IX.     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        45.    Plaintiff has exhausted his administrative remedies. Plaintiff timely filed a charge

of discrimination against Defendants with the Equal Employment Opportunity Commission

(“EEOC”) on or about November 8, 2018. Attached as Exhibit A. The EEOC issued its right to




                                                 5
       Case 4:19-cv-01261 Document 1 Filed on 04/06/19 in TXSD Page 6 of 7



sue on February 26, 2019. Attached as Exhibit B. Plaintiff files this Complaint within 90 days of

receiving his notice of the right to sue from the EEOC.

                                        X.        DAMAGES

        46.     The preceding paragraphs are incorporated by reference as if fully set forth herein.

        47.     Craft seeks the following damages: back pay, front pay (and the economic value of

fringe benefits, including: any medical, retirement, and vacation benefits), compensatory damages,

mental anguish damages, emotional distress, pain and suffering, harm to reputation, punitive

damages, pre-and post-judgment interest, and any other damages to which he is entitled to at law

or in equity.

        48.     Craft also seeks recovery of his reasonable and necessary attorney’s fees and costs

of court.

                                     XI.      JURY DEMAND

        49.     Craft hereby demands a jury trial. And he has paid the requisite jury fee.

                                           XII.   PRAYER

        50.     Craft respectfully asks that he be awarded a judgment against Defendant for the

following:

                a.     actual damages, including but not limited to;

                b.     back-pay;

                c.     front-pay;

                d.     the economic value of fringe benefits, including: any medical, retirement,

                       and vacation benefits;

                e.     compensatory damages;

                f.     pain and suffering;




                                                   6
Case 4:19-cv-01261 Document 1 Filed on 04/06/19 in TXSD Page 7 of 7



      g.    emotional distress;

      h.    harm to reputation;

      i.    punitive damages;

      j.    pre-judgment and post-judgment interest;

      k.    court costs;

      l.    mental anguish;

      m.    reasonable attorney’s fees; and

      n.    all other relief to which Plaintiff is justly entitled.

                                    Respectfully submitted,

                                    LAW OFFICE OF SHANE MCCLELLAND, PLLC

                                    /s/ Shane McClelland
                                    Shane A. McClelland
                                    Texas State Bar No.: 24046383
                                    SDTX Bar No.: 642324
                                    Attorney-in-Charge for Plaintiff
                                    24275 Katy Freeway, Ste. 400
                                    Katy, Texas 77494
                                    Telephone:    (713) 987-7107
                                    Fax:          (832) 827-4207
                                    Email:        shane@hmtrial.com


                                    ATTORNEYS FOR PLAINTIFF,
                                    LARRY CRAFT




                                        7
